DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 have been examined and rejected.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 9-13, 15 and 16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kasaragod et al. (U.S. PGPub 2019/0036716).
As per claims 1, 15 and 16
A method for optimizing a network having an edge computing architecture, the network comprising a core computing system, or CCS, and a set of edge computing devices, or ECDs (Kasaragod, see para 0035 hub device 100 (css see fig. 9), a provider network 102 (CCS 116), local network 108, edge devices 106), wherein each of the ECDs locally performs computations based on a trained machine learning model and is in data communication with the CCS (Kasaragod, see para 0114 the edge devices 600 
continually training, at the CCS, a plurality of machine learning models, concurrently, based on data collected from the ECDs (Kasaragod, see para 003the model trainer 902 may receive the data 608a and data 608n, analyze the received data, generate a local model update 606a to the local model 602a based on the analysis of the data 608a and generate a local model update 606n to the local model 602n based on the analysis of the data 608n); 
and while training the models: monitoring one or more states of the network and/or components thereof (Kasaragod, see para 0115, 130, edge devices may collect data from a respective data collector 122 and send the data to the hub device 100 via the local network 104, the model training service of the provider network and/or the model trainer may obtain one or more indications of the state of one or more edge devices. The indications may be used to optimize and/or generate respective local model updates that are sent to the edge device and applied to the local model to update the local model); 
deciding, based on the monitored states, to change the trained machine learning model hitherto used by a given one of the ECDs to perform said computations; and selecting, based on the monitored states, one of the models trained at the CCS and sending corresponding parameters to said given one of the ECDs, for the latter to resume computations according to a trained machine learning model based on the parameters sent (Kasaragod, see para 0116, 0117 and 130 model training service of the provider network or the Hub and the model trainer may obtain one or more 
As per claim 2
Kasaragod teaches the method according to claim 1, wherein monitoring said states comprises monitoring states of the ECDs and/or a network state of the network (Kasaragod, see para 0049, 130,  indications may include reliability of a connection for an edge device (network state), an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device (states of ECD), with respect to a previous health state or with respect to other edge devices of the local network, and any other suitable indication of state of an edge device).

As per claim 3
Kasaragod teaches the method according to claim 2, wherein monitoring said states comprises monitoring states of the ECDs, and wherein said one of the trained 

As per claim 5
Kasaragod teaches the method according to claim 4, wherein the CCS comprises a core computation device, or CCD, and a gateway, the latter in data communication with, on the one hand, the CCD and, on the other hand, at least a subset of the ECDs, said subset including said given one of the ECDs (Kasaragod  see para 0140 the tier device 1302a (gateway), the tier manager 1306a) may transmit the data received from one or more tier devices 1302b-1302n to the provider network 102, the provider network 102 may be considered a remote provider network and may be in another physical location than the hub devices, the provider network 102 includes a tier service 1308 and a model 1310 that receives the data from the tier device 1302a and processes the received data).

As per claim 9


As per claim 10
Kasaragod teaches the method according to claim 1, wherein the CCS comprises a core computation device, or CCD, and a gateway, the latter in data communication with, on the one hand, the CCD and, on the other hand, at least a subset of the ECDs, said subset including said given one of the ECDs, and the steps of monitoring said states, deciding to change the trained model and selecting said one of the models are each performed at said one of the CCD and the gateway (Kasaragod see para 0158 block 1510, the tier manager of the tier device determines whether to process the data using a model of the tier device or to send the data to another tier device connected to the network. In embodiments, the other tier device may be located at the next level up from the current tier device, the model of the tier device generates a 

As per claim 11
Kasaragod teaches the method according to claim 10, wherein the method further comprises: storing parameters of the trained models, upon completion of the training of each of the trained models, on said one of the CCD and the gateway, and wherein the parameters of the selected model are sent to said given one of the ECDs from said one of the CCD and the gateway (Kasaragod, see para 0116, 0117 and 130 model training service of the provider network or the Hub and the model trainer may obtain one or more indications of the state of one or more edge devices which are used to optimize and generate respective local model updates (parameters), that are sent to the edge device and applied to the local model to update the local model, the indications may include reliability of a connection for an edge device, an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device, with respect to a previous health state or with respect to other edge devices of the local network, and any other suitable indication of state of an edge device, where the state may affect how the local model update is optimized and generated).


Kasaragod teaches the method according to claim 11, wherein the steps of monitoring, deciding to change the trained model, selecting said one of the models and sending corresponding parameters are each performed at the gateway (Kasaragod, see para 0116, 0117 and 130 model training service of the provider network or the Hub and the model trainer may obtain one or more indications of the state of one or more edge devices which are used to optimize and generate respective local model updates (parameters), that are sent to the edge device and applied to the local model to update the local model, the indications may include reliability of a connection for an edge device, an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device, with respect to a previous health state or with respect to other edge devices of the local network, and any other suitable indication of state of an edge device, where the state may affect how the local model update is optimized and generated).

As per claim 13
Kasaragod teaches the method according to claim 1, wherein each of said ECDs is configured to potentially run several types of trained machine learning models, one at a time, as an inference engine (Kasaragod  see para 0131, 132 the edge device 600 includes a local model manager 1102 that determines which one of the local models 602a-602n will be used at any given time to process data received from one or more 
As per claim 14
Kasaragod teaches the method according to claim 13, wherein selecting comprises selecting, based on the monitored states, both a type of model and parameters thereof, and wherein P201705258US01Page 28 of 31the method further comprises sending data pertaining to the selected type of model, in addition to sending parameters thereof, to said given one of the ECDs, for the latter to resume computations according to a trained machine learning model based on the data and parameters sent (Kasaragod, see para 0132-0135, the local model manager 1102 may select different ones of the local models 122 in response to detecting different environmental conditions. For example, when the local model manager 1102 determines that an amount of sunlight detected by the data collector 122 is above a threshold level, then the local model manager 1102 may select the model 602a to process data received from the data collector 122, different models 602 may have different architectures and be trained using different machine learning techniques and/or data sets, a hub device may receive data from the edge device 600, analyze the received data, generate one or more updates for one or more of the respective local models 602 based on the analysis, and deploy the one or more updates to the one or more of the respective local models 602).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kasaragod et al. (U.S. PGPub 2019/0036716) in view of Pezzillo et al. (U.S. PGPub 2019/0370686). 
As per claim 4
Kasaragod teaches the method according to claim 3, yet fails to exclusively teach wherein P201705258US01Page 26 of 31deciding to change the trained machine learning model is performed locally at said given one of the ECDs.
In a similar field of endeavor Pezzillo teaches 
wherein P201705258US01Page 26 of 31deciding to change the trained machine learning model is performed locally at said given one of the ECDs (Pezzillo see para 0064, ML model picker 410 compares the results of the tested model prediction to the known labels. If the associated performance metric (accuracy, click-through, F1 score, precision) demonstrated by the test satisfies a model acceptance condition (demonstrating an accuracy that exceeds a predetermined threshold or an accuracy that is more accurate than other ML models--"winner selection"), then the ML model picker 410 can replace 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Kasaragod with the teaching of Pezzillo, as doing so would provide an efficient method for machine learning model re-training based on distributed feedback received from a plurality of edge computing devices (Pezzillo see para 0004).

As per claim 6
Kasaragod teaches the method according to claim 5, yet fails to teach wherein the method further comprises, after deciding to change the trained model: receiving, at the gateway, a request to change of trained machine learning model from said given one of the ECDs; and after having selected said one of the models trained at the CCS, sending, from the gateway, said corresponding parameters to said given one of the ECD.
In a similar field of endeavor Pezzillo teaches wherein the method further comprises, after deciding to change the trained model: receiving, at the gateway, a request to change of trained machine learning model from said given one of the ECDs; and after having selected said one of the models trained at the CCS, sending, from the gateway, said corresponding parameters to said given one of the ECD (Pezzillo  see para 0034, 0046-0047, 0054, application 204 collects new labeled observations 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Kasaragod with the teaching of Pezzillo, as doing so would provide an efficient method for machine learning model re-training based on distributed feedback received from a plurality of edge computing devices (Pezzillo see para 0004).

As per claim 7
Kasaragod in view of Pezzillo teaches the method according to claim 6, yet fails to exclusively teach wherein the method further comprises, upon receiving the request and prior to sending said corresponding parameters from the gateway: transferring to 

As per claim 8
Kasaragod teaches the method according to claim 3, yet fails to exclusively teach wherein monitoring said states comprises monitoring figures of merit for respective models as currently used at the ECDs, and deciding to change the trained machine learning model hitherto used by said given one of the ECDs is based on a figure of merit as monitored for the model hitherto used by said given one of the ECDs.
In a similar field of endeavor Pezzillo teaches wherein monitoring said states comprises monitoring figures of merit for respective models as currently used at the ECDs, and deciding to change the trained machine learning model hitherto used by said given one of the ECDs is based on a figure of merit as monitored for the model hitherto used by said given one of the ECDs (Pezzillo  see para 0034, 0046-0047, 0054, 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Kasaragod with the teaching of Pezzillo, as doing so would provide an efficient method for machine learning model re-training based on distributed feedback received from a plurality of edge computing devices (Pezzillo see para 0004).





Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2017/0279828 which teaches a method for generating hierarchical models using self-organizing leaning topology;
U.S. PGPub 2018/0032915 which describes a method for generating and transmitting ML models to edge devices for edge analytics;
U.S. PGPub 2016/0217387 which describes a method for Machine learning with model filtering and model mixing for edge devices in a heterogeneous environment;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457